ANSTEAD, Judge,
dissenting.
I would remand for reconsideration in light of the Supreme Court’s opinion in Bedell. The trial court expressly relied on the district court’s opinion in Bedell, which was overturned by the Supreme Court. In addition, the trial court made an express finding suggesting that the wife had waived her right to seek a modification of alimony based upon the parties’ anticipation that the husband would increase his earnings in the future. This finding, in my view, was also erroneous. The removal of these two substantial predicates for the trial court’s ruling at least raises a question as to whether the ruling would have been the same absent these considerations.
While it is entirely possible that the trial court could reach the same result, I do not believe it is fair for us to conclusively presume so by our affirmance.